

116 HR 7660 IH: Stop Coronavirus Scams Act of 2020
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7660IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Stauber (for himself and Ms. Craig) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo double the penalties for causing the transmission of misleading or inaccurate caller identification information with the intent to defraud, cause harm, or wrongfully obtain anything of value by making certain false communications relating to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Stop Coronavirus Scams Act of 2020.2.Doubling of penalties for caller ID spoofing in connection with COVID–19 scams(a)In generalIn the case of a person who violates section 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) with the intent to defraud, cause harm, or wrongfully obtain anything of value by making a covered communication to the called party, the following shall apply:(1)The maximum amount of the forfeiture penalty that may be determined against such person for the violation under paragraph (5)(A)(i) of such section shall be 2 times the maximum amount that may be determined under such paragraph without regard to this paragraph.(2)The maximum amount of the criminal fine that may be imposed on such person for the violation under paragraph (5)(B) of such section shall be 2 times the maximum amount that may be imposed under such paragraph without regard to this paragraph.(3)The maximum length of the term of imprisonment that may be imposed on such person for the violation under section 501 of such Act (47 U.S.C. 501) shall be 2 times the maximum length of the term that may be imposed under such section without regard to this paragraph.(b)RegulationsNot later than 60 days after the date of the enactment of this Act, the Federal Communications Commission shall promulgate regulations to implement this section. Such regulations shall include criteria for determining whether a communication is a covered communication.(c)DefinitionsIn this section:(1)Called partyThe term called party means the recipient of a telephone call or a text message (as the case may be) in connection with which misleading or inaccurate caller identification information is caused to be transmitted in violation of section 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)).(2)Covered communicationThe term covered communication means a communication (regardless of whether the communication expressly refers to SARS–CoV–2 or COVID–19) that would lead a reasonable person to believe—(A)that—(i)a financial opportunity (including participation in a government assistance program or a government or private loan or insurance program) is or may be available to such person, the household of such person, or a member of such household, when such opportunity is not in fact so available; and(ii)the availability of such opportunity is a result of SARS–CoV–2 or COVID–19; or(B)that a product, service, benefit, or other opportunity relating to testing or treatment for or vaccination against SARS–CoV–2 or COVID–19, or relating to payment for such testing, treatment, or vaccination, is or may be available to such person, the household of such person, or a member of such household, when such opportunity is not in fact so available.